2017 UT App 134



               THE UTAH COURT OF APPEALS

  STATE OF UTAH, IN THE INTEREST OF C.C., R.T., T.T., AND X.W.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                             A.W.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                            Opinion
                       No. 20160448-CA
                       Filed July 28, 2017

    Second District Juvenile Court, Farmington Department
                The Honorable J. Mark Andrus
                          No. 1102119

         Aaron C. Garrett and Virginia Ward, Attorneys
                         for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

  JUDGE J. FREDERIC VOROS JR. authored this Opinion, in which
   JUDGE DAVID N. MORTENSEN concurred. JUDGE MICHELE M.
             CHRISTIANSEN concurred, with opinion.

VOROS, Judge:

¶1    A.W. (Mother) appeals the juvenile court’s termination of
her parental rights to her four children: C.C., an eleven-year-old
male; R.T., an eight-year-old male; T.T., a four-year-old male;
and X.W., a three-year-old male. We affirm.
                           In re C.C.


                       BACKGROUND

¶2      Mother is a person with a learning disability who also
suffers from anxiety, depression, agoraphobia, attention
deficit/hyperactivity disorder, and post-traumatic stress
disorder. She has a history of illegal substance abuse,
particularly methamphetamine. She was involved in two
abusive marriages before her marriage to her current husband,
L.W. (Husband).

¶3     Mother’s involvement with the Division of Child and
Family Services (DCFS) that led to termination of her parental
rights began in March 2014. Mother lived with Husband, her
mother (Grandmother), and her brother (Brother). DCFS
investigated a claim of domestic-violence-related child abuse
against Husband and found it to be factually supported.
Husband had fractured Mother’s jaw while she was holding
X.W. At the time, X.W. was still an infant. After the incident,
Mother and Husband agreed to adhere to a treatment plan that
included a domestic violence assessment, domestic violence
counseling, and individual counseling. Mother and Husband did
enter counseling but did not obtain a domestic violence
assessment or domestic violence treatment.

¶4     Three months later, Husband physically restrained C.C.
and screamed at Grandmother. A few days later, Husband held
R.T.’s face against a wall and yelled an obscenity at the child.
Husband then engaged in an altercation with Brother and
Grandmother and left the home with X.W. After this incident,
Mother gathered the other three children and stayed with
Husband at another family member’s house.

¶5     In June 2014 DCFS placed the children in protective
custody. One of the foster families with whom C.C. and R.T.
were placed explained that when the boys arrived they were
“really wild.” R.T. was developmentally delayed. Both boys had
frequent bed-wetting accidents. Nor did they know how to wash
their hands, bathe their bodies, or brush their teeth properly.
R.T. did not know how to use eating utensils and would “stick


20160448-CA                    2              2017 UT App 134
                            In re C.C.


his head down in the bowl” to eat food. He refused to eat
anything besides junk food, and C.C. “almost would gorge
himself” when he ate and “would take food and put it in his
pockets and save it for later.”

¶6     In September 2014 the juvenile court ordered that a Child
and Family Plan (the service plan) be developed for the children
and the parents. In its order, the court stated that Mother “is
lower functioning and . . . suffers from severe anxiety,
depression, and agoraphobia.” The court also ordered that
reunification services be provided to Mother and established the
primary permanency goal as reunification with Mother with the
concurrent goal of adoption.

¶7     The service plan contained the following requirements for
Mother: (1) continue to participate in mental health treatment;
(2) obtain a domestic violence assessment with Husband and
comply with its recommendations for treatment or counseling;
(3) avoid further domestic violence, hostile arguments, and other
unsafe behavior in her relationship with Husband; (4) avoid
criminal behavior; (5) improve her parenting skills through
parenting classes, counseling, and eventually peer parenting;
(6) avoid illegal substances; (7) provide a stable home for the
children and not allow unsafe persons in the home; (8) address
the children’s various medical and educational needs; and
(9) have regular and appropriate visits with the children. The
juvenile court accepted the service plan in October 2014; Mother
did not object.

                      Reunification Services

¶8     The DCFS caseworker assigned to the case began
reunification services in September 2014.1 The caseworker had


1. A different DCFS caseworker was originally assigned to the
case but did not testify at trial, nor is it clear from the record
what services the original caseworker provided to Mother.



20160448-CA                     3              2017 UT App 134
                             In re C.C.


received training on working with persons with disabilities. She
was aware that Mother had several special needs and would
need personalized care to succeed with the service plan. The
caseworker reviewed the service plan with Mother and
discussed where Mother could receive the required services.
When Mother had questions about a requirement, the two
would “talk about it [at] length,” discussing “why it was put into
place [and] what the steps are to follow through with it.”
Although the DCFS caseworker did not “normally go out to the
parent’s home and go quite as in-depth or spend quite as much
time with the families,” the caseworker “spent numerous hours,
several times a month” with Mother. The caseworker noticed
that Mother “seemed to lack a lot of skills. For example, . . . her
house was very messy, [Mother] did not know how to keep the
children entertained and safe while she cleaned up the kitchen or
gave one of the children a bath or played with one of them.” The
caseworker “helped show [Mother] how to clean her house, how
to take care of the children while she was cleaning her
house, . . . how to . . . make a grocery list, cut coupons, [and] go
to the store.”

¶9     When the caseworker worked with Mother, she noticed
that Mother “would do very well at taking the skills and
applying them to the situation” but tended to get side-tracked
easily, causing the caseworker to “constantly . . . redirect her
back to the skill-building.” The caseworker noticed that Mother
“did very well hands-on”; as a result, the caseworker modeled
different skills, which Mother then repeated on her own. The
caseworker prepared charts for Mother to help her manage her
time, to budget, and to help care for herself and her children.
Mother “did well on those for the most part, but after . . . two or
three weeks, she would get side-tracked with something else and
then everything [she] worked on was gone.”

¶10 In addition to working with the DCFS caseworker,
Mother received 41 in-home family therapy sessions starting in
December 2014, each lasting one to two hours. The DCFS
caseworker arranged the in-home therapy to accommodate



20160448-CA                     4                2017 UT App 134
                            In re C.C.


Mother’s agoraphobia. Mother disclosed her learning
disabilities, agoraphobia, and trauma history to the therapist at
intake. Because of her disclosed disabilities, the therapist
“slowed things down [and] did a very individualized family
approach.” The therapist also noted that Mother responded well
to hands-on learning and integrated it into the skill-building by
demonstrating example behavior for Mother and then observing
Mother follow the example. The therapist worked with Mother
to create a victim personal safety plan to address the domestic
violence issues involving Husband. However, toward the end of
reunification efforts, Mother stopped implementing the skills she
had acquired in the therapy sessions.

¶11 Mother also completed a domestic violence class. The
instructor was aware that Mother had a disability and requested
that Mother repeat the class to help reinforce the concepts, which
she did. The instructor also met with Mother one-on-one to help
her complete homework assignments and ensure that Mother
comprehended her reading assignments. After Mother repeated
the class, the instructor recommended that Mother take three
additional domestic violence courses, but Mother either did not
complete the courses or did not provide verification that she had
completed them. After Mother expressed discomfort with the
group setting of the classroom due to her agoraphobia, the
caseworker suggested a domestic violence course that was
taught in a one-on-one classroom setting. Mother did not follow
through with this referral.

¶12 Mother submitted to a mental health assessment but
failed to provide documentation and verification of the
assessment to DCFS. Mother maintained that her mental health
diagnoses were controlled by medication. Mother attended
regular individual therapy sessions throughout the pendency of
reunification services.

                           Termination

¶13 In April 2015 Mother let two homeless men stay in her
house. Once, Mother arrived with the two men to pick up C.C.


20160448-CA                     5              2017 UT App 134
                           In re C.C.


and R.T. for an unsupervised visit. C.C. and R.T.’s foster mother
alerted the caseworker about the men. Mother did not tell DCFS
about her guests until the caseworker confronted her about it.
Mother admitted to the caseworker that she had used one of the
guest’s e-cigarettes that contained THC oil.

¶14 In May 2015 Husband attempted to follow the domestic
violence safety plan by leaving the home during an argument,
but Mother blocked him by sitting in the doorway and asked
him not to leave. Husband broke the door off of its hinges and
bruised Mother’s tailbone in the process. Immediately following
the door incident, Mother punched herself in the face and hit
herself in the stomach with a table. Later that day, the children
came for an unsupervised visit. The broken door fell on two-
year-old T.T., who began crying. Mother went to the hospital in
an ambulance to have her injuries assessed; Husband walked the
children to the hospital in a stroller.

¶15 Later that month during another domestic violence
incident, Husband threatened to choke Mother. Mother called
her stepfather to pick her up. When her stepfather arrived,
Husband head-butted him and caused his nose to bleed. Mother
called the police, and Husband was arrested. Mother obtained a
no-contact order after the incident but voluntarily lifted it
several days later.

¶16 In July 2015 a neighbor called the police because they
could smell marijuana coming from Mother’s home while
Mother was home alone. Mother’s caseworker visited Mother’s
home and found marijuana sitting in a cup on the television. The
caseworker called the police, and Mother was charged with
possession of marijuana.

¶17 At the end of July, the caseworker requested a 90-day
extension for reunification services at a permanency hearing. The
caseworker felt that due to Mother’s “small strides” in progress,
if Mother had more time and access to other resources, she might
qualify for increased visitation with the children. The juvenile
court granted the extension with a “zero-tolerance” compliance


20160448-CA                    6               2017 UT App 134
                            In re C.C.


policy. Later that same day, the caseworker received a tip that
Mother had been using methamphetamine. Mother admitted to
the caseworker that she had used drugs “almost daily” during
June and July 2015 and that she had used methamphetamine
about ten times recently. After the visit, police arrested Mother
on several outstanding warrants. Police found needles
containing methamphetamine on Mother’s person, and she
admitted the needles were for personal use. Mother spent twelve
days in jail for possessing methamphetamine.

¶18 In August 2015 DCFS filed a petition to terminate
Mother’s parental rights. The month before the termination trial,
Husband choked Mother and threw her into a wall hard enough
to cause damage to the wall and injure her. Mother filed for
divorce a few weeks later. She enlisted the help of an abusive ex-
husband to move her belongings from the apartment. At the
time of the termination trial, Mother admitted to seeing
Husband several times since filing for divorce.

¶19 At the termination trial, Mother argued for the first time
that DCFS had failed to meet its obligations under the
Americans with Disabilities Act. Mother also filed a motion to
dismiss on the ground that “she was not provided reasonable
reunification services tailored to her individual needs as a
person with a disability under federal law.” The juvenile court
denied her motion and found that the “DCFS caseworker did
conduct an assessment of [Mother’s] individual needs, . . . she sat
down with [Mother] and asked her what her particular needs
were, adapted services to those specialized needs, and then
repeated this process throughout the case.” Additionally, the
court noted that “[a]s additional needs of [Mother] were
discovered, they were incorporated into the way services were
provided.” The juvenile court concluded that there were not
“any additional services which DCFS could have provided to
accommodate [Mother’s] disabilities; the treatment plan was
tailored to her needs.” The juvenile court terminated Mother’s
parental rights.




20160448-CA                     7               2017 UT App 134
                            In re C.C.


            ISSUES AND STANDARDS OF REVIEW

¶20 Mother raises three claims of error on appeal. First, she
contends that this court should adopt a heightened standard of
review in cases involving the termination of parental rights
given the fundamental liberty interests at issue.

¶21 Second, Mother contends that “the State’s efforts at
reunification in this case were insufficient and unreasonable”
under the ADA. “[J]uvenile courts have broad discretion in
determining whether reasonable reunification efforts were
made.” In re K.F., 2009 UT 4, ¶ 52, 201 P.3d 985. A determination
of whether reasonable modifications under the ADA could be
appropriately made is “a mixed determination on a fact-
intensive question not meriting a hard look by an appellate
court.” In re K.C., 2015 UT 92, ¶ 14, 362 P.3d 1248.

¶22 Third, Mother contends that there is insufficient evidence
to support an order terminating parental rights. We “review the
juvenile court’s factual findings based upon the clearly
erroneous standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d
680. A finding of fact is only clearly erroneous when it is
“against the clear weight of the evidence.” See id. Therefore, to
overturn the juvenile court’s decision to terminate a person’s
parental rights, “the result must be against the clear weight of
the evidence or leave the appellate court with a firm and definite
conviction that a mistake has been made.” In re B.R., 2007 UT 82,
¶ 12, 171 P.3d 435 (brackets, citation, and internal quotation
marks omitted). Further, we give the juvenile court “a wide
latitude of discretion as to the judgments arrived at based upon
not only the court’s opportunity to judge credibility firsthand,
but also based on the juvenile court judges’ special training,
experience and interest in this field.” In re E.R., 2001 UT App 66,
¶ 11 (citation and internal quotation marks omitted). Finally,
“[w]hen a foundation for the court’s decision exists in the
evidence, an appellate court may not engage in a reweighing of
the evidence.” In re B.R., 2007 UT 82, ¶ 12.




20160448-CA                     8               2017 UT App 134
                              In re C.C.


                            ANALYSIS

                       I. Standard of Review

¶23 Mother contends that we should “apply a heightened
standard of review when considering termination of parental
rights cases . . . that would give little deference to the findings of
the trial court.” She argues that “the Utah Constitution should be
interpreted to provide a special priority for parental rights.”

¶24 This argument is not adequately briefed. An adequately
briefed argument must “contain the contentions and reasons of
the appellant with respect to the issues presented, including the
grounds for reviewing any issue not preserved in the trial court,
with citations to the authorities, statutes, and parts of the record
relied on.” Utah R. App. P. 24(a)(9). Case law applying this rule
makes clear that adequate briefing “requires not just bald
citation to authority but development of that authority and
reasoned analysis based on that authority.” State v. Green, 2004
UT 76, ¶ 13, 99 P.3d 820 (citation and internal quotation marks
omitted). An issue is inadequately briefed “when the overall
analysis of the issue is so lacking as to shift the burden of
research and argument to the reviewing court.” State v. Thomas,
961 P.2d 299, 305 (Utah 1998).

¶25 Although Mother argues that this court should adopt a
heightened standard of review in parental rights termination
cases, she fails to articulate specifically what standard of review
we should adopt. She merely suggests the standard should “give
little deference to the findings of the trial court” and urges this
court to interpret the Utah Constitution to “provide a special
priority for parental rights.” Although Mother cites cases that
establish the fundamental right to parent one’s child under the
United States and Utah constitutions, she fails to explain how
our current standard of review implicates this fundamental
right. Mother has not developed the authority she relies on, nor
has she provided a reasoned analysis of why we should adopt a
heightened standard of review based on that authority. See
Green, 2004 UT 76, ¶ 13.


20160448-CA                      9                2017 UT App 134
                             In re C.C.


¶26 Most importantly, Mother fails to cite a decision in which
this court addressed and rejected a materially identical claim. See
generally In re S.Y.T., 2011 UT App 407, 267 P.3d 930. In S.Y.T.,
we rejected an argument that “the current standard of review
affording the juvenile court a wide latitude of discretion violates
their due process rights because such a standard eliminates any
purpose to appeal since there is no meaningful review of the
challenge.” Id. ¶ 34 (internal quotation marks omitted).
Generally, this court is bound by its prior decisions. “Horizontal
stare decisis . . . requires that a court of appeals follow its own
prior decisions.” State v. Menzies, 889 P.2d 393, 399 n.3 (Utah
1994). Nevertheless, “a panel may overrule its own or another
panel’s decision where the decision is clearly erroneous or
conditions have changed so as to render the prior decision
inapplicable.” Id. (citation and internal quotation marks
omitted). Mother has not cited S.Y.T., let alone shown it to be
clearly erroneous or no longer applicable due to changed
conditions. Accordingly, we reject this claim of error.

                 II. Reasonable Accommodations

¶27 Mother next contends that the juvenile court erred in
determining that the State’s reunification efforts were sufficient
and reasonable under the ADA. Specifically, Mother argues that
to comply with the ADA, the State “must make an
individualized assessment of a person’s needs at the outset of
the provision of reunification services.” Mother also argues that
reunification efforts were insufficient because the State failed to
take into account the “complex relationship between [her]
disabilities and her status as a victim of domestic violence.”

¶28 Title II of the ADA prohibits public entities from
discriminating against individuals with disabilities. 42 U.S.C.
§ 12132 (2015). Specifically, section 12132 provides that “no
qualified individual with a disability shall, by reason of such
disability, be excluded from participation in or be denied the
benefits of the services, programs, or activities of a public entity,
or be subjected to discrimination by any such entity.” Id. “[T]he



20160448-CA                     10               2017 UT App 134
                             In re C.C.


ADA applies to the provision of reunification services under
Utah Code sections 78A-6-312 and 78A-6-507 . . . .” In re K.C.,
2015 UT 92, ¶ 1, 362 P.3d 1248.

¶29 The ADA “requires only reasonable modifications,” and
does not establish a “right to extend [a] reunification plan
indefinitely.” Id. ¶ 23. The juvenile court is charged with
identifying any modifications to the reunification plan that
might be reasonable. Id. ¶ 27. In assessing what types of
modifications to the plan might be reasonable, the juvenile court
is “entitled to take into account the core principles and policies
of our Termination of Parental Rights Act—including, of course,
‘the paramount concern,’ which is the best interests of the child.”
Id. ¶ 23 (quoting Utah Code Ann. § 78A-6-312(19)(c) (LexisNexis
2012)). A parent “may assert a right to reunification services for
the first time at the termination hearing,” and “she may likewise
seek a modification of a reunification plan under the ADA at that
stage.” Id. ¶ 25. However, “[a] parent who waits until the
eleventh hour to request a modification under the ADA may
thoroughly undermine her ability to establish that such
modification is reasonable, particularly once the best interests of
the child are taken into account.” Id. ¶ 27.

¶30 In K.C., a mother with disabilities raised the ADA as an
affirmative defense to a termination petition. Id. ¶ 9. The mother
in K.C. made an argument identical to the one Mother makes
here—that DCFS “failed to make reasonable efforts to provide
sufficient disability-related reunification services.” Id. (internal
quotation marks omitted). Our supreme court noted that “a wide
variety of modifications had already been made [for the
mother]—such as adoption of various recommendations of
mental health professionals, provision of extra peer parenting
sessions, and allowing [the mother] extra time to complete
tasks.” Id. ¶ 29. The court affirmed the juvenile court’s finding
that “there were no additional services DCFS could have
provided to accommodate the mother’s disabilities.” Id. ¶¶ 28–29
(brackets and internal quotation marks omitted).




20160448-CA                     11               2017 UT App 134
                            In re C.C.


¶31 Here, as in K.C., Mother raised the ADA as an affirmative
defense at the termination hearing. See id. ¶ 9. And as in K.C., by
that time the juvenile court and DCFS had made a wide variety
of modifications for Mother. Mother argues that she was entitled
to an individualized assessment of her disabilities at the outset
of the case and asks us to reverse the juvenile court’s
determination that reunification services were sufficient. The
juvenile court concluded that Mother did not identify “any
specific accommodation or modification to the treatment plan
which she requested that was denied or not provided by DCFS
or by the Court; nor were there any additional services which
DCFS could have provided to accommodate [Mother’s]
disabilities; the treatment plan was tailored to her needs.” We
agree, “finding ample support in the record for the juvenile
court’s decision.” See id. ¶ 29.

¶32 Before it ordered reunification services, the juvenile court
was aware that Mother was a person with disabilities. And in its
termination order, the juvenile court found that the DCFS
caseworker conducted an assessment of Mother’s individual
needs based on her disabilities. The caseworker was aware of
Mother’s disabilities and tailored her sessions with Mother to
accommodate Mother’s needs. For example, although the
caseworker did not “normally go out to the parent’s home and
go quite as in-depth or spend quite as much time,” the
caseworker spent “numerous hours, several times a month” with
Mother. The caseworker referred Mother to a domestic violence
course that was taught in a one-on-one classroom setting and
arranged for Mother to have an in-home therapist to
accommodate her agoraphobia.

¶33 Mother’s in-home therapist was aware of Mother’s
disabilities and tailored her services to accommodate Mother’s
needs. The instructor of Mother’s domestic violence course was
also aware of Mother’s disabilities and spent time outside of
class with Mother to accommodate her needs. Mother attended
regular individual therapy sessions to comply with the mental
health treatment requirement of her service plan.



20160448-CA                    12               2017 UT App 134
                             In re C.C.


¶34 The juvenile court also made accommodations for
Mother’s disabilities. At the end of July 2015, the juvenile court
provided Mother with a 90-day extension for reunification
services to provide her with more time to comply with her
service plan and the ability to access to other resources.
However, that same day Mother was arrested and found with
methamphetamine needles on her person, which led the court to
terminate reunification services.

¶35 Given the myriad services and modifications provided to
Mother throughout the pendency of the case, we “cannot fault
the juvenile court for concluding that any further modifications
would be unreasonable—particularly given the stage of the
proceedings in which the ADA was invoked and the appropriate
concern for the best interests of the [children] in question.” See In
re K.C., 2015 UT 92, ¶ 29.

¶36 Mother also argues that the juvenile court failed to take
into account her status as a domestic violence victim and how
that status may have influenced her disabilities. However, the
DCFS caseworker and the in-home therapist both provided
services to Mother tailored to her status as a domestic violence
victim, including the creation of a “victim safety plan” to
address the ongoing domestic violence in her relationship with
Husband, referrals to multiple domestic violence courses, and a
referral to a trauma therapy program.

¶37 “In determining ‘reasonable efforts’ to be made with
respect to a minor, and in making ‘reasonable efforts,’ the
minor’s health, safety, and welfare shall be the paramount
concern.” Utah Code Ann. § 78A-6-312(19)(c) (LexisNexis Supp.
2016). Although the juvenile court provided Mother services
based on her status as a domestic violence victim, it found that
she repeatedly “failed to protect [the] children from being
exposed to domestic violence perpetrated by the various men
she has brought into the family home,” several of whom also
physically abused the children. The juvenile court was “entitled
to take into account the core principles and policies of our
Termination of Parental Rights Act—including . . . the


20160448-CA                     13               2017 UT App 134
                             In re C.C.


‘paramount concern,’ which is the best interests of the child.” See
In re K.C., 2015 UT 92, ¶ 23 (quoting Utah Code Ann. § 78A-6-
312(19)(c) (LexisNexis 2012)). Accordingly, given the juvenile
court’s “broad discretion in determining whether reasonable
reunification efforts were made,” we agree with the juvenile
court’s conclusion that the modifications made to Mother’s
service plan to accommodate her disabilities and her status as a
domestic violence victim were sufficient. See In re K.C., 2015 UT
92, ¶ 14 (citation and internal quotation marks omitted).

                      III. Sufficient Evidence

¶38 Finally, Mother contends that the evidence is insufficient
to support an order terminating parental rights. Specifically,
Mother argues that the juvenile court “failed to give the proper
weight to [Mother’s] changes in the months preceding trial,
instead choosing to focus on the bad acts of [Husband] and
using her relationship with him largely as the grounds for
terminating her parental rights.”

¶39 “[I]f there is sufficient evidence to support any of the
grounds for termination found by the juvenile court, the
termination of [a parent’s] rights is appropriate.” In re K.K., 2017
UT App 58, ¶ 3 n.1 (per curiam). The juvenile court “may
terminate all parental rights with respect to a parent if the court
finds,” by clear and convincing evidence, “any one of” the
enumerated circumstances contained in Utah Code section 78A-
6-507(1). See Utah Code Ann. § 78A-6-506(3), -507(1) (LexisNexis
2012). In determining whether a parent is unfit, the court shall
consider, inter alia, “habitual or excessive use of intoxicating
liquors, controlled substances, or dangerous drugs that render
the parent unable to care for the child.” Id. § 78A-6-508(2)(c)
(LexisNexis Supp. 2016). If the court finds the parent “to be unfit
or incompetent based upon any of the grounds for
termination . . . the court shall then consider the welfare and best
interest of the child of paramount importance in determining
whether termination of parental rights shall be ordered.” Id.
§ 78A-6-506(3) (LexisNexis 2012).



20160448-CA                     14               2017 UT App 134
                            In re C.C.


¶40 One of the requirements of Mother’s service plan was to
refrain from using illegal substances. Relying on Utah Code
sections 78A-6-507(1)(c) and -508(2)(c), the juvenile court found
that Mother’s “habitual or excessive use of controlled substances
or dangerous drugs render her unable to properly care for her
children.” The court explained that Mother’s conduct “clearly
shows that drugs have interfered with her parenting while being
supervised during the pendency of this case, and her choice to
begin     using      methamphetamine       heavily   for   several
weeks . . . clearly indicates a need of substance abuse counseling
and monitoring of drug use.” Because Mother failed to do either,
the court reasoned, “her children would continue to be at risk
because of her substance abuse problems if they were returned
to her.”

¶41 We cannot conclude that the juvenile court’s findings
about Mother’s substance abuse were “against the clear weight
of the evidence,” nor are we left with “a firm and definite
conviction that a mistake has been made.” See In re B.R., 2007 UT
82, ¶ 12, 171 P.3d 435 (citation and internal quotation marks
omitted). Mother acknowledged a history of substance abuse
problems. In October 2012 DCFS investigated Mother for fetal
exposure to drugs and found the allegation to be factually
supported. And at the termination trial, she admitted to using
methamphetamine during one of her pregnancies. In May 2015
police responded to a call that Mother was using drugs in the
home. In June 2015 Mother refused to submit to a drug test. In
July 2015, the DCFS caseworker visited Mother’s home and
found marijuana sitting in a cup on the television. Mother was
later charged with possession of marijuana as a result. Later that
month, Mother also admitted to the caseworker that she had
used methamphetamine ten times recently. That same day,
police arrested Mother and found needles containing
methamphetamine on her person. Mother admitted the needles
were for personal use; she spent twelve days in jail as a result.

¶42 Mother admitted to “almost daily” methamphetamine use
during June and July 2015. Although Mother later claimed that



20160448-CA                    15              2017 UT App 134
                             In re C.C.


she lied about her June 2015 drug use because she felt
“harassed,” she did not submit to random drug testing, did not
attempt to receive substance abuse counseling, and provided no
verification for her claims that she had been drug-free for the
months preceding her termination trial.

¶43 At her termination trial, Mother acknowledged that her
drug use had interfered with her ability to parent her children.
This was apparent from the state of the older children when they
arrived with their foster family. C.C., the eleven-year-old, and
R.T., the eight-year-old, had frequent bed-wetting accidents. Nor
did they know how to wash their hands, brush their teeth, or
bathe their bodies properly. R.T. did not know how to use eating
utensils and would “stick his head down in the bowl” to eat
food. He refused to eat anything besides junk food, and C.C.
“almost would gorge himself” when he ate and “would take
food and put it in his pockets and save it for later.”

¶44 Ample evidence exists in the record to support the
juvenile court’s conclusion that Mother’s substance abuse
rendered her an unfit or incompetent parent. Therefore, the
juvenile court’s termination of Mother’s parental rights was
appropriate. See In re K.K., 2017 UT App 58, ¶ 3 n.1.


                          CONCLUSION

¶45 For the foregoing reasons, the judgment of the juvenile
court is affirmed.



CHRISTIANSEN, Judge (concurring):

¶46 A parent’s right to the care and custody of her child is
among the oldest of the judicially recognized fundamental
liberty interests protected by the due process clauses of both the
United States and Utah constitutions. Troxel v. Granville, 530 U.S.
57, 65 (2000); Stanley v. Illinois, 405 U.S. 645, 651 (1972); D.A. v.



20160448-CA                     16               2017 UT App 134
                             In re C.C.


D.H., 2014 UT App 138, ¶ 11 n.2, 329 P.3d 828.
But parental rights, although fundamental and constitutionally
protected, are not absolute, and the State has a moral and
statutory obligation to step in and protect children when those
children are suffering from neglect or abuse. Here, given the
ample evidence of Mother’s continuing substance abuse issues
and lack of basic parenting skills, I agree with the majority that
the juvenile court correctly determined that Mother was an unfit
parent pursuant to Utah Code section 78A-6-507(1)(c)–(d) and
section 78A-6-508(2)(c), and that the court properly terminated
her parental rights. I therefore concur in the majority opinion.

¶47 However, I write separately to highlight Mother’s concern
that current law fails to account for the myriad psychological,
social, and economic constraints that undermine abused
women’s efforts to leave their abusers and protect their children
from exposure to domestic violence. I remain concerned that a
victim of domestic violence who is trapped in a pattern of abuse
may not be offered resources adequate to truly break that cycle.
See In re S.B., 2003 UT App 303U, paras. 9, 14 (affirming the
termination of the mother’s parental rights where she had a
history of associating with abusive men “to prevent any further
abuse [of her children] from the men that [she] chose to bring
into the home”); In re J.B., 2001 UT App 33U, para. 2 (per curiam)
(affirming the termination of the parents’ parental rights “based
upon a history of violent behavior by and between the parents”
and observing that the mother “was unfit because she had failed
to protect [the child] from the effects of domestic violence”); In re
C.B., 1999 UT App 293, ¶¶ 8–12, 989 P.2d 76 (affirming the
juvenile court’s conclusion that the child was neglected because
the mother had “voluntarily” returned to an abusive relationship
with the child’s father).

¶48 Our law should reflect reality. The unfortunate reality is
that the choices and options available to victims of domestic
violence to enable them to escape the abusive relationships are
limited, and may even be non-existent. I do not question that the
best interest of the child must be paramount. But I also believe



20160448-CA                     17               2017 UT App 134
                           In re C.C.


that the best interest of many children would be served by a
system that provides sufficient support to help women break the
cycle of abuse, rather than blaming those women for the abuse
they have suffered.




20160448-CA                   18             2017 UT App 134